FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,924,441 (“441 Patent”). The 441 Patent issued on March 20, 2018 and was titled, “SYSTEMS AND METHODS FOR IMPROVING TOLERANCE OF DELAY AND DISRUPTION OF A C0ONTROL-TO-DATA-PLANE INTERFACE IN A SOFTWARE-DEFINED NETWORK.” 
The 441 Patent is based upon U.S. Application No. 15/071,969 (“969 Application” or “base application”), filed March 16, 2016.

B)	Relevant Background
1.	Application for Reissue: On March 20, 2020 an application for reissue of the 441 Patent was filed and assigned U.S. Application No. 16/825,402 (“402 Application” or “instant reissue application”).  The instant reissue application included, among other things, remarks (“March 2020 Remarks”); claims (“March 2020 Claims”); an assignee reissue declaration PTO/AIA /06 (“March 2020 Reissue Declaration”); a consent of assignee (“March 2020 Consent of Assignee”); a showing of ownership (“March 2020 Showing of Ownership”); and a letter, titled “STATEMENT OF ERROR ACCOMPANYING REISSUE DECLARATION” (“March 2020 Miscellaneous Incoming Letter”).  Patented claims 1-21 were submitted as amended. 
2.	Non-Final Office Action:  On June 16, 2022 the Office issued a Non-Final Office Action ("June 2022 Non-Final Action").  Claims 1 - 21 were pending. Claims 1 - 2, 4 - 9, 11- 16, and 18 - 21 were rejected under § 103 (a). Claims 1 - 21 were rejected under § 112 ¶ (2). Claims 1 - 21 were rejected under § 251 as being based upon a defective declaration.  Additionally, the Examiner objected to the Consent of assignee and the showing ownership.     
3.	Applicant Response: The Applicant made two response: (a) On August 22, 2022 the Applicant submitted a showing of ownership ("Aug 2022 Showing of Ownership"); and (b) On September 13, 2022 the Applicant submitted a response to the non final office action ("Sept 2022 Response"), including, among other things, remarks ("Sept 2022 Remarks"), claims ("Sept 2022 Claims"), as reissue declaration ("Sept 2022 Reissue Declaration"), and a consent of assignee ("Sept 2022 Consent of Assignee").     

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
1.	Patent Claims: Claims 1-21 were the patent claims in the 441 Patent (“Patent Claims”).
2.	New Claims: No new claims have been filed by this instant reissue application ("New Claims"). 
3.	Cancelled Claims:  In the Sept 2022 Response the Applicant cancelled dependent claims 2, 3, 9, 10, 16, and 17 ("Cancelled Claims").  
3.	Pending Claims: Claims 1, 4-8, 11-15, and 18-21 are pending ("Pending Claims"). 

 
B)	Claim Status As a Result of This Office Action
As a result of this office action:
1.	Claims 1, 4-8, 11-15, and 18-21 are rejected under § 251 as being based upon a defective declaration. 
2.	Claims 1, 4-8, 11-15, and 18-21 are otherwise are allowed over the prior art.  

III. Acknowledgements
1.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired. Additionally the Examiner finds that the 3.5 year maintenance fee has posted.   
2.	Litigation Review: Based upon a review of statements in the Sept 2022 Remarks and an Examiner independent review of the image file wrapper the Examiner finds that the 441 Patent is not involved in litigation. 
3.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s remarks, review of the file record the Examiner cannot locate any concurrent post grant proceedings involving the 441 Patent.
4.	Related Reissue Applications: Based upon review of the file record the Examiner finds that reissue application 16/825,467 is a co-pending reissue application for reissue of the 441 Patent.

IV. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application - The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history. See MPEP §1412.02.  

V. Objection to the Specification
The amendment to the specification filed March 20, 2020 ("March 2020 Specification") is objected to as not complying with 37 CFR §1.173, §1.177(a), MPEP §§202, 1451 and 37 CFR §1.78. In this regard the Examiner finds the following:  
1)	The Examiner finds that the amendments to the specification are not properly marked.   The Examiner finds that 37 CFR §1.173(d) requires that all changes must be shown relative to the patent: (1) Matter to be omitted should be shown by brackets; and  (2) matter to be added should be underlined.  The Examiner has reviewed the March 2020 Spec Amendment and finds the matter to be added is not underlined.   
Accordingly, the specification is objected to as not complying with 37 CFR §1.173(d).
2)	As noted above, there is one copending reissue application 16/825,467. According to 37 CFR §1.177(a), If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Examiner has reviewed the March 2020 Specification and finds that it does not contain a reference to the copending reissue application 16/825,467. The specification should make a statement as in the following example.1 
More than one reissue application has been filed for the reissue of Patent No. 9,924441,999. The reissue applications are application number are 16/825,402 (the present application) filed March 20, 2020; and application 16/825,467, filed March 20, 2020,  both of which are reissues of U.S. Application 15/071,969 that became U.S. Pat. No. 9,924,441. 

-	See MPEP § 1451 I. 

Accordingly, the specification is objected to as not complying with 37 CFR §1.177(a). 

VI. Objection - Showing of Ownership 
The Aug 2022 Showing of Ownership is objected to for not complying with MPEP § 1410.02, 37 CFR § 1.172, and 37 CFR § 3.73(c) (1). 
In this regard, the Examiner finds: The heading of the form does not identify that the PTO/AIA /96 is a showing of ownership for the 441 Patent. Rather, the form identifies the document as showing ownership of this instant reissue application, i.e. 16/825,402.   The heading should identify U.S. Patent 9,924,441 or application 15/071,969, i.e. base application from which the 441 Patent is derived, as the subject of the showing of ownership.      
The Examiner finds that the Aug 2022 Showing of Ownership is otherwise compliant in that: (1) the Aug 2022 Showing of Ownership is signed by the Applicants representative and the signature box includes the affirmation above the persons name saying the person signing is authorized to sign on behalf of the assignee;2 (2) the identified chain of title matches the PTO records, and (3) the form is a PTO/AIA /96 and has all other fields, aside from the heading identified above, filled correctly. 
Accordingly, Aug 2022 Showing of Ownership is objected to as not complying with MPEP§1410.02, 37 CFR §1.172, and 37 CFR §3.73(c) (1).


VII. Evaluation of the Consent of Assignee
The Examiner finds that the Sept 2022 Consent of Assignee complies with MPEP§1410.02 and 37 CFR §1.172. In this regard, the Examiner finds that, among other things, (1) the consent form is a PTO/AIA /53 with all appropriate boxes filled, and (2) the person signing the consent has the apparent authority to sign. That is, as noted above, the person signing is also the person that signed the Aug 2022 Showing of Ownership that includes an affirmation above the person’s name indicating the person is authorized to sign on behalf of the assignee.  
Accordingly the Sept 2020 Consent of Assignee complies with MPEP§1410.02 and 37 CFR §1.172.

VIII. Objection Declaration

A)	The reissue oath/declaration filed Sept 13, 2022, i.e., the Sept 2022 Reissue Declaration is defective because it fails to correctly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414. The following is a more detailed explanation of the issues:   
1.	MPEP § 1414 states:
(a) 	"If the reissue application seeks to enlarge the scope of the claims (broadening reissue) of the patent, the oath or declaration or the substitute statement in lieu of the oath or declaration must identify a claim that the application seeks to broaden in the error statement." See MPEP § 1412.03. 
(b) 	"Any error in the claims must be identified by reference to the specific claims and the specific claim language where in the lies the error." See MPEP §1414.  
2.	The Examiner has reviewed the Sept 2022 Reissue Declaration and finds that the error statement does not indicate broadening and does not indicate the claim language causing the error and how it renders the patent wholly or partially inoperative.  The Examiner acknowledges that the current error statement does recite claim language, however, does not specify what claim the language is from and how it renders the patent inoperative.   Accordingly, the Sept 2022 Reissue Declaration is objected to as not complying with 37 CFR 1.175 and MPEP § 1414. 
3.	The Examiner finds that the Sept 2022 Reissue Declaration is otherwise compliant.
B)	Applicant is required to submit a new declaration with an error statement that complies with 37 CFR 1.175 and MPEP § 1414. 
For example, a proper error statement would be as follows: 
We believe U.S. Patent No. 9,924,441 to be wholly or partially inoperative or invalid by claiming less than I had the right to claim in the patent.  Patentee thus seeks to broaden for example claim 1.  Independent claims 1, 8, and 15 are broader than claim 1 and correct the error because claims 1, 8, and 15 do not include the limitation of “SND controller,” and "according to a control-to-data-plane interface (CDPI) protocol" thereby broadening claim 1. 

The Examiner notes that the above example has been provided as a courtesy to show an acceptable form.  Applicants is required to check any submitted error statement for accurate content relevant to this instant reissue application and in compliance with 37 CFR 1.175 and MPEP § 1414. The Examiner notes that for broadening reissue applications the error statement must state broadening reference the particular claim language wherein the error lies. And, if new claims are presented to correct the error, the error statement must identify those claims.   See MPEP §1414(II) (C), at ¶ 2.

IX. Rejections - 35 U.S.C. §251 
Claims 1, 4-8, 11-15, and 18-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

X. Claim Interpretation
Unless expressly stated otherwise by the Examiner below, this section is essentially the same as the previous Office action.
Based upon the Applicants Sept 2022 Remarks at pp. 8-9 the claim amendments the Examiner has modified the § 112 ¶ 6 analysis and the corresponding structures. 
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification the Examiner finds and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for the claim terms the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.3   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Processor:  "The part of a computer system that operates on data – called also a central processing unit." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.4

C)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ 6 (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I)	The Examiner finds that the following phrases, from independent claims 1, 8,  and 15 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1): “one, one or more processors communicatively coupled to plurality of moving nodes, wherein the one or more processors are configured to: send a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and . . . send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter ” as recited in claim 1 lines 4-21. 
 
Functional Phrase #2 (FP#2): “one, one or more processors communicatively coupled to plurality of moving nodes, wherein the one or more processors are configured to: . . . send a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter; and . . . send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information” as recited in claim 1 lines 4-21.

Functional Phrase #3 (FP#3): “sending, by one or more processors communicatively coupled to a plurality of moving nodes, a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and  . . . send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter,” as recited in claim 8 lines 3-18.

Functional Phrase #4 (FP#4): “sending, by one or more processors communicatively coupled to a plurality of moving nodes . . . a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter, . . . and . . . send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information,” as recited in claim 8 lines 3-18.

Functional Phrase #5 (FP#5): “sending, by one or more processors  communicatively coupled to a plurality of moving nodes, a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and  . . . send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter,” as recited in claim 15 lines 5-20.

Functional Phrase #6 (FP#6): “sending, by one or more processors  communicatively coupled to a plurality of moving nodes, a  . . . second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter; . . . and . . . send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information,” as recited in claim 15 lines 5-20.


a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6, including the claimed “processors [for performing the claimed functions],” is a generic placeholder for “means.” Accordingly, the following analysis is required. 
First, within the claimed “processors” phrase, (and construing the claim according to the required precepts of English grammar), ‘processors’ is a noun while ‘one or more’ is an adjective modifying ‘processors.’  Moreover and based upon a review of the entire FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6, the only structural noun5 in the entire FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6 is ‘processors.’  In other words, although there may be other nouns within the phrase (e.g. “control message” and “moving node” in FP#1), these other nouns within FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘processor.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “processors” (alone) denotes sufficient structure to perform the claimed function. The best the Examiner can determine from reviewing the specification is that the term processor to execute instructions does not represent any particular structure other than a computer processor. (441 Patent at C11:L5-44 discussing programmed processors.).  However the Examiner finds that a PHOSITA understands that a computer processor executing programming (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “processors” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find in light of the description disclosed in the 441 Patent and review of general dictionaries in that a processor executing instructions simply refers to a processor such as a computer processor. See Examiner Sources for BRI above “Section X (B) above, titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a processor such as a computer processor (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art, now of record for evidence that “processor executing instructions” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor executing instructions” has an art-recognized structure to perform the claimed function. For example, Nory et al. (U.S. 2014/0036747) at Par [0030] describes a processor executing instructions as a processor with instructions as in general program running on a computer. However a PHOSITA understands that a processor with instructions as in general program running on a computer (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “processors” as set forth in Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processors” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 meets invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 are as follows:
  
Function of Functional Phrase #1 (FP#1): “send a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and . . . send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter.”
 
Function of Functional Phrase #2 (FP#2): “send a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter; and . . . send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information.”

Function of Functional Phrase #3 (FP#3): “sending . . . a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and  . . . send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter.” 

Function of Functional Phrase #4 (FP#4): “sending . . . a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter, . . . and . . . send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information.” 


Function of Functional Phrase #5 (FP#5): “sending,  . . . a first control message to a first moving node of the plurality of moving nodes, the first control message including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node; and  . . . send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter.” 

Function of Functional Phrase #6 (FP#6): “sending . . . a  . . . second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter; . . . and . . . send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information.” 
 
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6, the Examiner finds that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 meets invocation Prong (C).
Because Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1, Functional Phrase #2, Functional Phrase #3, Functional Phase #4, Functional Phrase #5, and Functional Phrase #6 invokes § 112 ¶ 6.

d)	Corresponding Structure 
Function of FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6. 
1.	For FP#1, FP#3, and FP#5:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for FP#1, FP#3, and FP#5 is the controller, 441 Patent, 205, Figure 2, in the form of a computer system processor programmed with the algorithm of Figure 3 C with instructions, 310, and 330 and any necessary underlying steps.  (See 441 Patent, C5:L53-67, C6:L1-63, C8:L20-49 and C11:L5-55 describing the programming to cause physical topology changes. ). 
2.	For FP#2, FP#4, and FP#6:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for FP#1, FP#3, and FP#5 is the controller, 441 Patent, 205, Figure 2, in the form of a computer system processor programmed with the algorithm of Figure 3 C with instructions 320, and 330 and any necessary underlying steps.  (See 441 Patent, C5:L53-67, C6:L1-22, C8:L49-67, C9:L1-30 and C11:L5-55 describing the programming to cause physical topology changes. ).
II)	The Examiner finds that dependent claims 4-5, 11-12, and 18-19, add to the functions recited in claims 1, 8, and 15, respectively and also invoke § 112 ¶ 6.  Based upon the same analysis above the Examiner finds that the functional phrase in claims 4-5, 11-12, and 18-19 also invoke § 112 ¶ 6. For example claims 4-5, 11-12, and 18-19 recite “processors [for performing the claimed functions].” As noted above the specification, subject matter specific dictionaries, and the prior art give no indication that processors are know to perform the recited functions. Additionally, the Examiner finds that claims 4-5, 11-12, and 18-19 do not recite any do not contain sufficient structure for performing the entire claimed function. Accordingly the functional phrases in claims 4-5, 11-12, and 18-19, satisfy the same three “Prong” analysis as that recited above for FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6. Because the functions in claims 4-5, 11-12, and 18-19, modify the functions of FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6 the Examiner makes the same conclusion concerning corresponding structure as that recited above for FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6.    

III)  The Examiner finds that dependent claims 6-7, 13-14, and 20-21 do not in them selves have functions that invoke §112 ¶ 6. Rather claims 6-7, 13-14, and 20-21 define other features of FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6, respectively, without requiring more of the functions or removing the functional phrases, recited above, from governance of §112 ¶ 6. Additionally the Examiner finds that claims 6-7, 13-14, and 20-21 do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 6-7, 13-14, and 20-21 are interpreted the same as recited above for the corresponding structures.   

D)	Computer Implemented Means-Plus-Function Limitations 
Regarding the Examiners conclusions above concerning the corresponding structures. The Examiner finds that the evidence of record indicates that the FP#1, FP#2, FP#3, FP#4, FP#5, and FP#6 are computer implemented means-plus-function limitations. For example the specification C5:L53-67 indicates that the controller performing the functions is a computing device. 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B.


E)	Overcoming Invocation of 35 U.S.C. §112 Sixth Paragraph
If applicant does not intend to have the claim limitation(s) treated under § 112 ¶ 6, applicant may amend the claim(s) so that it/they will clearly not invoke§ 112 ¶ 6, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of§ 112 ¶ 6.
For more information, see MPEP §§ 2173; 2181 et seq.

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6, those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke§ 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP §§ 2173; 2181 et seq. 

XI. Rejections - 35 U.S.C. §112
(Withdrawn) 
The Rejection of the claims under §112 ¶ 2 set forth in the last office action is withdrawn. The Examiner, has reviewed the Applicants Sept 2022 Remarks, and as discussed above, now finds corresponding structures for the functional phrases.  Accordingly the rejected under § 112 ¶ 2 set forth in the last office action are withdrawn    



XII. Allowable Subject Matter
	Claims 1, 4-8, 11-15, and 18-21 are allowed over the prior art. The prior art of record fails to teach the corresponding structures for FP#1 to FP#6 outlined above.  
Smith et al. (8,194,573) and Lee et al. (2013/0094366) were exemplary references applied in the June 2022 Non-Final Action that disclosed part of the corresponding structures for FP#1 to FP#6.  
For example, Smith disclosed a system, method, and computer medium in a software defined network including a plurality of moving nodes, Figure 1 with one or more processor communicatively coupled to the moving nodes that would send first messages to the moving nodes including instructions for the first moving node to execute a modification of a physical network topology parameter, including at least instructions to cause the first moving node to aim a wireless transceiver towards a second moving node (Smith C6:L38-45, C9:L35-40, C9:L63-67, C11:L1-25, and C12:L1-10. Smith states C6:L38-45, C9:L35-40, that the topology manager is making topology changes and predictive topology changes. Smith states C9:L63-67, C11:L1-25 the changes are to directional antennas to optimize or keep paths alive. Smith states C12:L1-10 the changes are disseminated through the network, i.e., thus control message making antenna changes.).
Lee disclosed sending a second control message to the first moving node, the second control message including instructions for the first moving node to modify routing information stored by the first moving node based on the modification of the physical network topology parameter (Lee Figure 6 below, and Par [0053] Par [0058], Par [0060] Par [0065] [0066] [0078] Par [0074] Par [0087] Par [0111].). 
Accordingly, Smith in view of Lee disclosed the instructions for changing the physical  and routing parameters of the network of moving nodes.  However, FP#1 to FP#6 required further corresponding structure including algorithm steps to realize the function of "send the first control message specifying a first future time at which the first moving node is to execute the modification of the physical network topology parameter, and send the second control message specifying a second future time, later than the first future time, at which the first moving node is to modify the routing information," as required by FP#1 to FP#6. 
Smith and Lee do not discloses those further algorithm steps as required by FP#1 to FP#6 and thus claims 1, 4-8, 11-15, and 18-21 are allowed over Smith and Lee and the other prior art of record.  

XIII. Conclusion
	Claims 1, 4-8, 11-15, and 18-21 are rejected under § 251 as being based upon a defective declaration.  Claims 1, 4-8, 11-15, and 18-21 are otherwise are allowed over the prior art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/EBK/

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner has provided this example as a guide. Applicant should however check any amendment submitted for correct content and compliance with 37 CFR §1.173, §1.177(a), MPEP §202 and 37 CFR §1.78.  
        2 The Examiner notes that the person signing the Sept 2022 Consent of assignee is this same person who signed the Aug 2022 Showing of Ownership. The Aug 2022 Showing of Ownership has the affirmation above the persons name giving that person the apparent authority to sign the Sept 2022 Consent of Assignee. Accordingly, if a new Showing of Ownership is submitted the Examiner suggests the same person sign. Otherwise, the Sept 2022 Consent of Assignee will the be in error. 
        3 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the Patent, or in the prior art.
        
        4 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        5 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.